Title: To James Madison from William Taylor, 24 September 1806
From: Taylor, William
To: Madison, James



Sir
24th Septr. 1806

Disagreeable as the business of soliciting is to me, I am compelled in conformity to the wishes of my friends and Justice to myself to be again troublesome to your Honor.  You no doubt recollect Sir that application was made some time since by my father through you to the executive in order to procure an appointment for me in the Navy of the UStates.  At the time application was made, your report was so favorable as communicated to my father by Major James Taylor that he entertained not the smallest doubt of being gratified.  But time passing off without hearing from you on the subject, and a combination of events affording a fair opportunity for speculation and enterprise, I was solicitous to take advantage of the times and to have engaged in business, but was prevented by the anxiety of my friends to see me in the UStates service, a situation that most of them had previously been in.  Notwithstanding loss of time and the derangement of my business in consequence of the futile hopes of being provided for by the executive, I really should not have troubled either you or myself, had I not conceiv’d myself eminently entitled to what I demanded, for Sir, you will hardly understand by this soliciting.  You will please recollect Sir, that most my relations on my fathers side bore arms during the greater part of the revolutionary contest, and the only whole brother my mother had helped to swell the list of the sacrificed in that war.  However arbitrary the principle may appear to you Sir, I concieve it the duty of the Executive in the disposal of offices, that where the talents of the candidates are equal preference should given to a citizen over an Alien or denizen, and to Continental Officers and their issue over Citizens who had not exerted themselves in the establishment of our independance.  If the mode I have prescribed was adopted for the filling of officers, they would not be crowded as they are with insolent foreigners, and the oppositions to the diferent Administrations not half so weighty.  Profiting by past experience, I hope for nothing from the Executive and of course shall meet with no disappointment, but merely make the statement as I previously hinted confomably to the will of my relations whose favorite you are, and who are more sanguine in their hopes of  & real favor than myself.  My aim is to come to a perfect understanding whether you will make use of your influence with the Executive or not, to procure me an appointment, the emoluments of which will be adequate to support a Gentleman.  Your answer I hope Sir, will be conclusive, but whether is or not you shall no more be troubled by your Obt. Sert.

W D S Taylor


P. S.  Provideded I am favor’d with an answer you will please direct it to Orange Ct. House


W. D. S. T.

